Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status 
Claims 1, 5, 7-11, 13, 15, 17-19, 21-28 have been examined. Claims 1, 15, have been amended. Claims 2-4, 6, 12, 14, 16, and 20 have been previously canceled.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 5, 7-11, 13, 15, 17-19, 21-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramer et al. (US. 20090292558 hereinafter Kramer) in view of Rodgers (US. 20080015903A1) and further in view of Stephen Young et al. (US. 20030018487 hereinafter Young) and further in view of Neuberger et al. (US. 20040128187A1)

With respect to claim 1, Kramer teaches a method for digitally coordinating implementing a quality control and improvement program specific to an evidence-based organization over a coordinated computer network, the method comprising 
transmitting, by a processor over the coordinated computer network. assessment surveys and/or reports to a plurality of computing devices associated with the coordinated computer network, wherein the plurality of computing devices are associated with stakeholders of the evidence-based organization over a time period, wherein the stakeholders comprise at least a healthcare professional and a client of the evidence-based organization (‘558; Abstract: The assessment questions may be based on a base assessment model having questions relating to a number of resident care areas; Para 0007: generating information for determining resource allocation in a nursing home facility is provided (i.e. evidence-based organization). Assessment questions are provided to an assessor via a computer interface, the set of assessment questions being based on the Quality Indicator Survey. The Quality Indicator Survey comprises questions addressing a number of resident care areas relating to choices, dignity, abuse, health, personal property, and quality; and the set of assessment questions relates to at least a portion of the resident care areas comprised in the Quality Indicator Survey; Para 0066: The assessor clients 532 may include any type of device or system operable to interface with the network 530 and the network portal interface( i.e. plurality of devices);  Para 0031: the assessment dataset includes time information (construed as time period) ) 
receiving, by the processor, raw data from the assessment surveys, wherein the raw data is associated with success metrics of the evidence-based organization or the stakeholders (‘558; Para 0030: The assessment results may include answers to assessment questions, typically in some raw format. For example, a question may seek a yes or no answer by providing a selectable radio button on a graphical user interface (“GUI”). When the “NO” radio button is selected, the GUI may set a flag to “0,” and when the “YES” radio button is selected, the GUI may set a flag to “1.” which is construed as metrics The assessment results may simply include a “0” or “1” for that question. In some embodiments, the assessment results are stored in a flat data structure (e.g., in a flat file database), while in other embodiments, the assessment results are stored in a relational data structure (e.g., in a relational database with various dimensional attributes); 
Rodgers teaches 
monitoring, by the processor, at least administrative task completion metrics and outcome data of the evidence-based organization over the time period (‘903; Abstract: by disclosure, Rodgers describes methods, systems and computer program products are used in monitoring patients, staff, assets and visitors at a facility, initiating a response to prevent or mitigate harm, and assess and ensure overall quality and performance, and refine individual patient, staff and visitor profiles; Para 0068: The computer system may include one or more centralized computers, referred to as a “facility master”, and one or more localized computers, exemplified by one or more “in room controllers”. The various computers within the overall computer system divide up the task of receiving and analyzing data gathered from the overall patient monitoring system. FIG. 1 schematically illustrates the relationship between various components of an exemplary computerized system that can assist in monitoring the location, behavior and attributes of a plurality of patients, staff, assets and visitors at a healthcare facility.)  
interpreting, by the processor, the raw data, the administrative task completion metrics, and the outcome data into an overall score, wherein the overall score is a numeric value generated using the raw data, the administrative task completion metrics, and the outcome data, wherein the overall score is indicative of success related to stated goals or proposed outcomes of the evidence- based organization over the time period (‘903; Para 0014: The computer system meaningfully interprets the data through the use of individualized patient specific profiles in order to interpret the overall quality of service provided to each patient at a healthcare facility. In addition, the individual performance by staff and visitors, as they relate to the overall performance of the facility, can be evaluated through the use of staff and visitor specific profiles. When a patient, staff or visitor specific limit is approached or breeched, the computer system may initiate an appropriate response to prevent or mitigate patient harm, unauthorized access to restricted zones, or other inappropriate or harmful actions). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate determining resource allocation in a resident care facility of Kramer with the technique of method for refining patient, staff and visitor profiles used in monitoring quality and performance and the motivation is to provide the stakeholders performance
Kramer/Rodgers does not, but Young teaches 
determining, by the processor, a score range associated with the overall score based on the overall score fitting within one of one or more stored score ranges, the one or more stored score ranges associated with one or more performance level values (‘487; Para 0679: The reviewer first decides which scoring range (10%-20%, 20%-30%, etc.) best fits the response to each criterion along two dimensions, approach/deployment and results. Overall “best fit” does not require total agreement with each of the statements for that scoring range.)
determining, by the processor, a performance level of the evidence-based organization or the stakeholders based on the associated score range, wherein the performance level indicates an action plan (487; Para 0682: A results score of 50% represents a clear indication of improvement trends and/or good levels of performance in the principal results areas covered in the criterion. Higher scores reflect better improvement rates and/or levels of performance, and better comparative performance as well as broader coverage and integration with organizational requirements), 
wherein the action plan is at least one of:
continuing a current annual plan (‘487; Para 0225: the linkage between results measures and the performance requirements of the organization's critical action plans), 
improving the current annual plan (‘487; Para 0248 Reponses to results measures should address the following dimensions: [0248] Para [0249] Current performance levels on meaningful measurement scales; [0249] Para [0250] Trends to show result directions and rates of change; [0250] Para [0251] Breadth and importance of performance improvements; [0251] Para [0252] Where possible, comparisons to show how results compare with those of other, appropriately selected organizations (e.g., internal comparisons), or
assessing whether to close the evidence-based organization (‘487; Paras 0681-0682: A results score of 50% represents a clear indication of improvement trends and/or good levels of performance in the principal results areas covered in the criterion. Higher scores reflect better improvement rates and/or levels of performance, and better comparative performance as well as broader coverage and integration with organizational requirements). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate determining resource allocation in a resident care facility of Kramer/Rodgers with the technique of assessing level of social responsibility of an evidence based organization as taught by Young and the motivation is to provide the stakeholders performance. 
Kramer/Rodger/Young does not, but Neuberger teaches
producing, by the processor, a graphical representation of the performance level of the evidence-based organization, the graphical representation including at least the overall score and the performance level over the time period (‘187; Para 0111: By disclosure, Neuberger describes the outcomes and cost effectiveness have been calculated the results can be presented through a series of graphical plots. The graphical plots show relative scores, rather than absolute scores. Thus, the scores can be used to benchmark, to rank and prioritise, to identify patterns and trends, and to compare against average performance over time and other organizations.); and 
transmitting, by the processor, the graphical representation to at least a computing device associated with the evidence-based organization and at least one of the plurality of computing devices associated with a stakeholder of the evidence-based organization (‘187; Para 0023: implemented in a computing system that includes a back-end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front-end component, e.g., a client computer having a graphical user interface or a Web browser through which a user can interact with an implementation of the invention, or any combination of such back-end, middleware, or front-end components. The components of the system can be interconnected by any form or medium of digital data communication, e.g., a communication network. Examples of communication networks include a local area). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate determining resource allocation in a resident care facility of Kramer/Rodgers/Young  with the technique of public sector value model as taught by Neubergerand the motivation is to provide the stakeholders performance. 
Claim 15 is rejected as the same reason with claim 1. 

With respect to claim 5, the combined art teaches the method of claim 1, Kramer discloses wherein said analyzing interpreting operation comprises
analyzing, by the processor, the raw data from the assessment surveys to determine a score for one or more responses in the respective assessment survey (‘558; Para 0008); and
sorting and weighting, by the processor, the one or more response scores to determine an overall score (‘558; Para 0031). 
Claim 19 is rejected as the same reason with claim 5. 

With respect to claim 7, the combined art teaches the method of claim 1, Kramer discloses wherein the evidence-based organization is a home visitation organization that helps low-income, first time mothers, pregnant mothers, infants, young children and home visitors (‘558; Abstract). 
Claim 17 is rejected as the same reason with claim 7. 

With respect to claim 8, the combined art teaches the method of claim 1, Kramer discloses wherein the raw data is divided into categories comprising client interaction and  program implementation, wherein the categories are weighted and wherein the categories relate to goals of the evidence-based organization (‘558; Para 0032). 
Claim 18 is rejected as the same reason with claim 8. 

With respect to claim 9, the combined art teaches the method of claim 1, Kramer discloses wherein the action plan includes data related to at least one of: (i) characteristics of a community to be served by the evidence-based organization; (ii) budget and funding mechanisms; (iii) a timeline for implementation; and (iv) identification of challenges expected by the evidence-based organization in its implementation (‘558; Para 0031). 

With respect to claim 10, the combined art teaches the method of claim 1, further comprising:
evaluating, by the processor, a feasibility assessment, wherein the feasibility assessment comprises data related to at least one of: (i) identification of one or more needs of a community to be served by the evidence-based organization; (ii) evidence of a viable client referral network; and (iii) presence of community resources to support referrals made by the evidence-based organization; and
incorporating, by the processor, the feasibility assessment evaluation results into the action plan (‘558; Abstract: formulate a resource allocation determination).

With respect to claim 11, the combined art teaches the method of claim 5, Kramer discloses wherein the analyzing interpreting operation further comprises comparing, by the processor, the one or more response scores or the overall score to a benchmark or a target score (‘558; Paras 0007, 0025). 

With respect to claim 13, the combined art teaches the method of claim1, Kramer discloses wherein the performance level is high performing, performing, low performing or critically low performing (‘558; Para 0025).  

With respect to claim 21, the combined art teaches the method of claim 1, Kramer discloses wherein the interpreting operation comprises comparing, by the processor, the raw data and the outcome data to one or more benchmark values to determine the overall score, wherein the one or more benchmark values correspond to values for stated goals or outcomes of the evidence-based organization (‘558; Para 0034). 

With respect to claim 22, the combined art teaches the method of claim 1, Kramer discloses further comprising:
receiving, from a first user device, a reminder request to remind a user to complete an assessment survey of the assessment surveys; and transmitting, to a second user device associated with the user, a reminder notification to complete the assessment survey (‘558; Para 0007)

With respect to claim 23, the combined art teaches the method of claim 1, Young discloses further comprising monitoring, by the processor, a completion level of the assessment surveys and/or reports, wherein interpreting the raw data into the overall score accounts for the completion level of the assessment surveys and/or reports (‘487; Para 0679; Para 0684).  

With respect to claim 24, the combined art teaches the method of claim 1, Kramer discloses wherein the stakeholders comprise at least a first-time mother and a nurse (‘558; Para 0007). 

With respect to claim 25, the combined art teaches the method of claim 1, Young discloses wherein the overall score is indicative of success related to outcomes of at least one of federal home visitation initiative benchmarks and pre-natal and/or post-natal care of a first time mother and/or child (‘487; Para 0679; Para 0684). 

With respect to claim 26, the combined art teaches the method of claim 1, Kramer discloses wherein the outcome achievement raw data is related to at least one of pregnancy outcomes, maternal outcomes, child health and development outcomes, and federal home visitation initiative benchmarks (‘558; Abstract). 

With respect to claim 27, the combined art teaches the method of claim 1, Kramer discloses wherein the healthcare professional is at least one of a nurse home visitor and a nurse supervisor (‘558; Para 0022). 

With respect to claim 28, the combined art teaches the system of claim 15, Kramer discloses wherein the sort and weight operation is based on characteristics specific to the evidence-based organization (‘558; Para 0031).  

Response to Arguments

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEP V NGUYEN/Primary Examiner, Art Unit 3686